Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on November 11, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being anticipated by LUCCO et al. (US 5,944,263).
In reference to claims 1, 4-9 and 21, LUCCO et al. discloses a dust suppression system for a jack hammer B comprising: a spraying device A comprising a bracket (12, 14, 16, 54) fastened to the jack hammer B with a clamp 80 at a front side (figure 3) of the bracket, a contoured interior surface of the bracket (54) and the clamp 80 abutted against the jack hammer B, and a nozzle(s) 10, 100 fastened to the bottom side (12) of the bracket via internal threads (figure 4) of the bottom side (12) of the bracket, each nozzle configured to apply a fluid spray 98 1 extending through the bracket (10, 12, 14, 16)  to direct the fluid to the nozzle(s) located at a bottom end of the bracket (figure 2); a pump in fluid communication with a fluid source (column 4 lines 51-53) to communicate with the nozzle(s) via  conduits (18, 24, 26); a fitting 20 that connects the conduit (18) to the bracket (16)  for the purpose of placing the conduit in fluid communication with the manifold (interior of 10, 12, 14, 16, 88) and the nozzle(s) 100.
[AltContent: textbox (EXAMINER INTERPRETATION OF
BRACKET STRUCTURE)][AltContent: arrow]
    PNG
    media_image1.png
    599
    403
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    218
    173
    media_image2.png
    Greyscale


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LUCCO et al. (US 5,944,263).
2  

Response to Arguments
Applicant’s arguments filed November 11, 2020, with respect to the rejection of claims 1-23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LUCCO et al. (US 5,944,263) as presented above.
Additionally, Examiner would like to note the disclosure of MARCOUX (US 3,547,350) which teaches the knowledge in the art of sprayers to extend a manifold 98 through a bracket 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 22, 2021




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A pipe fitting with several outlets for connecting one pipe to another (https://www.merriam-webster.com/dictionary/manifold)
        2 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).